2011 1st Quarter Results May 16, 2011 2 Jeff Weaver President and Chief Executive Officer Safe Harbor Statement 3 When used in filings by SP Bancorp, Inc. (the “Company”) withthe Securities and Exchange Commission (the “SEC”). In the Company’s press releases or other public or shareholder communications, and in oral statements made with the approval of an authorized executive officer, the words or phrases “will likely result,” “are expected to,” “will continue,” “ is anticipated,” “estimate,” “project,” “intends” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are subject to certain risks and uncertainties, including among other things, changes in economic conditions, legislative changes, changes in policies by regulatory agencies, fluctuations in interest rates, the risks of leading and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, the Company’s ability to access cost-effective funding, fluctuations in real estate values and both residential and commercial real estate market conditions, demand for loans and deposits in the Company’s market area, competition, changes in management’s business strategies and other factors that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. The Company wishes to advise readers that the factors listed abovecould materially affect the Company’s financial performance and could cause the Company’s actual results for future periods to differ materially from any opinions or statements expressed with respect tofuture periods in any current statements. The Company does not undertake -and specifically declines and obligation-to publicly release the result of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. SPBC At A Glance 4 •Publicly traded Thrift Holding Company •SharePlus Federal Bank •www.shareplus.com •$259.3 million in total assets •Headquartered in Plano, Texas •4 Locations in North Texas •2 in Louisville, Ky and 1 in Irvine, Ca •1.725 million shares outstanding •12% Insider/ESOP Ownership •Price to Book Ratio of 60.2% at 03/31/11 •Founded in 1958 as Frito Employees Federal Credit Union •As a credit union, SharePlus served the employees of Frito- Lay, PepsiCo, YUM! Brands, as well as employees of dozens of other companies. •Converted to Mutual Savings Bank in October 2004 •Completed conversion and IPO in October 2010 •Traded on NASDAQ for the first time on November 1st History 5 Texas based community bank providing competitive product and rate offerings with outstanding personalized service in three core businesses: •Mortgage Lending - Service leadership distinguishes the bank and provides fee income and quality earning assets •Commercial Lending - Focused on relationships with local small to medium sized businesses. •Consumer banking - Focused on service and value propositions that drive low cost funding for the bank Simple and Focused Strategy 6 First Quarter Highlights • Net income of $217,000, up from a loss of $323,000 for Q1 2010 •Total assets of $259.3 million, an 8.6% increase from December 31, 2010 •Total deposits were up $20.6 million •Total loans grew $2.6 million •Non interest expenses increased due to higher costs related to becoming a public company, investments in new and existing lines of business and expenses from one commercial loan foreclosure •Non-performing assets increased during the quarter, but overall levels remain low •We expect non-performing loans to decrease significantly over time 7 Three Core Lines of Business Commercial Banking Mortgage Lending Consumer Banking •$35.6 million in loans as of March 31, 2011 •Primarily commercial, real estate, retail, office, medical and C&I loans •Focused on relationships with in-market medium sized businesses •$139.8 million in loans as of March 31, 2011 •Majority of mortgage loans are variable rate loans •$9.9 million in home equity loans •$208.8 million in deposits as of March 31 •18,000 accounts with favorable mix of checking, savings and CD’s •Focused on service and value propositions that drive low cost funding 8 •New line of business announced in April 2011 •Adds a diversified revenue source •Short term portfolio provides a hedge against rising interest rates •Experienced staff with deep ties to mortgage industry and community •Chris Christensen, senior vice president •40 years of bank management and mortgage experience Mortgage Warehouse Lending 9 10 Suzy Salls Senior Vice President and Chief FinancialOfficer Net Income 11 EPS of $0.13 Net Interest Income 12 Net Interest Margin 13 Non Interest Expense 14 Non Interest Expense (Dollars in thousands) •Increase of $590 over March 31, 2010 primarily related to the following: •Compensation & benefits $317 •Two new commercial loan officers •Two new employees for W/H lending •2010 reversal of bonus accrual •Higher levels of mortgage commissions •Professional and outside expenses $56 •Legal, accounting, consulting related to being a public company •Operations from OREO $112 •Commercial real state foreclosure 15 16 Total assets 259,330238,817 Loans, net 193,662 191,065 Deposits 208,795 188,244 Stockholders’ equity 32,390 32,104 Balance Sheet Highlights - Qtr. (Unaudited - in ‘000’s) As of December 31, 2010 As of March 31, 2011 17 Total assets 259,330 227,184 Loans, net 193,662 165,732 Deposits 208,795192,191 Stockholders’ equity 32,390 17,007 Balance Sheet Highlights - Year (Unaudited -in ‘000’s) As of March 31, 2010 As of March 31, 2011 18 Financial Performance Ratios March 31, 2011 Net interest margin 3.96% NPAs/Total Assets3.87% Net charge-offs/Avg. loans 0.25% ALLL/Total loans0.90% Tier 1 Core Capital 10.96% Total Risk-based Capital 17.04% Texas Ratio 12.40% * *Non accrual loans plus OREO/risk based capital Asset Quality 19 Asset Quality •Non Performing Assets increased from 2.28% of total assets to 3.87% year over year primarily due to an increase in troubled debt restructured. •The Allowance for Loan Losses dropped from 1.09% of total loans to .90% after a partial write off of one commercial credit that was foreclosed during the quarter. This credit had a large specific allowance that was taken in the first quarter of 2010. 20 •SharePlus is leveraging infrastructure costs through a strategy to profitably grow assets 9% to 12% annually •Well-positioned to accomplish growth objectives: • Experienced management team and Board of Directors • Diverse and growing business segments • Strong capital position • Located in the growing and stable DFW market • Manageable credit issues • Solid, scalable infrastructure www.shareplus.com Summary 21
